                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7     UNITED STATES OF AMERICA,                             Case No. 2:08-CR-64 JCM (GWF)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10      STEVEN GRIMM, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is petitioner Steven Grimm’s (“petitioner”) motion to vacate, set
               14     aside, or correct sentence under 28 U.S.C. § 2255. (ECF No. 707).
               15            Also before the court is petitioner’s motion to hold his § 2255 motion in abeyance for 60
               16     days. (ECF No. 709). The United States of America (“the government”) has not responded, and
               17     the time to do so has passed.
               18            Also before the court is petitioner’s motion for evidentiary hearing pursuant to Rule 8 of
               19     the rules governing § 2255. (ECF No. 711).
               20            Also before the court is Magistrate Judge Foley’s order and report and recommendation
               21     (“R&R”). (ECF No. 742). Petitioner filed an objection to the R&R. (ECF No. 750). The
               22     government did not file a response, and the time to do so has passed.
               23     I.     Background
               24            The instant action arises from petitioner’s conviction for conspiracy to commit bank fraud,
               25     mail fraud, and wire fraud; bank fraud; aiding and abetting bank fraud; mail fraud; aiding and
               26     abetting mail fraud; wire fraud; and aiding and abetting wire fraud. (ECF No. 434). Petitioner
               27     was sentenced and remanded into custody to serve twenty-five years in prison followed by a five-
               28     year term of supervised release as to each count, to run concurrently. Id.

James C. Mahan
U.S. District Judge
                1            Petitioner appealed the judgment and filed a motion for new trial. (ECF No. 525). The
                2     court conducted a two-day evidentiary hearing (ECF Nos. 647; 649) and denied petitioner’s
                3     motions for a new trial (ECF No. 565). The Ninth Circuit affirmed the court’s order denying a
                4     new trial and petitioner’s sentence but vacated and remanded for reconsideration on the appropriate
                5     amount of forfeiture. (ECF No. 680).
                6            Petitioner then filed a litany of motions, including: motion to vacate, set aside, or correct
                7     sentence under 28 U.S.C. § 2255 (ECF No. 707); motion for appointment of counsel (ECF No.
                8     708); motion to hold in abeyance (ECF No. 709); motion for discovery (ECF No. 710); and motion
                9     for evidentiary hearing (ECF No. 711).
              10             Magistrate Judge Foley denied petitioner’s motions for appointment of counsel and for
              11      discovery. (ECF No. 742). Magistrate Judge Foley also recommended the court deny petitioner’s
              12      motion for an evidentiary hearing. (ECF No. 711). Petitioner filed an objection to the R&R and
              13      included objections to Magistrate Judge Foley’s order. (ECF No. 750).
              14      II.    Legal Standard

              15             A. Reconsidering a magistrate judge’s order

              16             A district judge may affirm, reverse, or modify, in whole or in part, a magistrate judge’s
              17      order, as well as remand with instructions. LR IB 3-1(b).
              18             Magistrate judges are authorized to resolve pretrial matters subject to the district judge’s
              19      review under a “clearly erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A); see also
              20      Fed. R. Civ. P. 72(a); LR IB 3-1(a) (“A district judge may reconsider any pretrial matter referred
              21      to a magistrate judge in a civil or criminal case under LR IB 1-3, when it has been shown the
              22      magistrate judge’s order is clearly erroneous or contrary to law.”). The “clearly erroneous”
              23      standard applies to a magistrate judge’s factual findings, whereas the “contrary to law” standard
              24      applies to a magistrate judge’s legal conclusions. See, e.g., Grimes v. Cty. of San Francisco, 951
              25      F.2d 236, 240 (9th Cir. 1991).
              26             A magistrate judge’s finding is “clearly erroneous” if the district judge has a “definite and
              27      firm conviction that a mistake has been committed.” United States v. U.S. Gypsum Co., 333 U.S.
              28      364, 395 (1948). “[R]eview under the ‘clearly erroneous’ standard is significantly deferential.”

James C. Mahan
U.S. District Judge                                                  -2-
                1     Concrete Pipe & Prod. of Cal., Inc. v. Constr. Laborers Pension Trust for S. Cal., 508 U.S. 602,
                2     623 (1993).
                3              “An order is contrary to law when it fails to apply or misapplies relevant statutes, case law,
                4     or rules of procedure.” United States v. Desage, 2017 WL 77415, at *3, --- F. Supp. 3d ----, ----
                5     (D. Nev. Jan. 9, 2017) (quotation omitted); see also Grimes, 951 F.2d at 241 (finding that under
                6     the contrary to law standard, the district judge reviews the magistrate judge’s legal conclusions de
                7     novo).
                8              B. Reviewing a magistrate judge’s report and recommendation

                9              A party may file specific written objections to the findings and recommendations of a
              10      United States magistrate judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
              11      LR IB 3-2. Where a party timely objects to a magistrate judge’s report and recommendation, the
              12      court is required to “make a de novo determination of those portions of the [report and
              13      recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). The court “may accept,
              14      reject, or modify, in whole or in part, the findings or recommendations made by the magistrate.”
              15      Id.
              16               Pursuant to Local Rule IB 3-2(a), a party may object to the report and recommendation of
              17      a magistrate judge within fourteen (14) days from the date of service of the findings and
              18      recommendations. Similarly, Local Rule 7-2 provides that a party must file an opposition to a
              19      motion within fourteen (14) days after service thereof.
              20      III.     Discussion

              21               As an initial matter, the court denies petitioner’s motion to hold his § 2255 motion in
              22      abeyance for 60 days as moot. (ECF No. 709). Petitioner’s § 2255 motion has remained pending
              23      for more than 60 days and he has not supplemented his petition. See generally id. (indicating that
              24      petitioner would “factually develop his numerous claims” and supplement his petition).
              25               The court has examined the petition and finds that further briefing is appropriate. Petitioner
              26      alleges a myriad of ineffective-assistance-of-counsel claims that and attaches voluminous
              27      supplemental briefing attached to his petition. See generally (ECF Nos. 707; 707-1; 707-2). The
              28

James C. Mahan
U.S. District Judge                                                    -3-
                1     government shall file a response within ninety (90) days from the date of this order. Thereafter,
                2     petitioner will have sixty (60) days to file a reply.
                3             The court now turns to petitioner’s objections to Magistrate Judge Foley’s R&R. (ECF
                4     No. 750). Petitioner does not argue that Magistrate Judge Foley’s order denying the motions for
                5     appointment of counsel and for discovery were clearly erroneous or contrary to law. (See generally
                6     ECF No. 750); see also 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); LR IB 3-1(a). Instead, he
                7     reargues the merits of his motions. Id. at 1–6. Accordingly, the court affirms Magistrate Judge
                8     Foley’s order.
                9             Petitioner also argues that this court should hold an evidentiary hearing, Magistrate Judge
              10      Foley’s recommendation notwithstanding. Id. at 6–7. On this point, the court is required to
              11      conduct a de novo review of the underlying motion. 28 U.S.C. § 636(b)(1).
              12                       Unless the motion and the files and records of the case
                                       conclusively show that the prisoner is entitled to no relief, the court
              13                       shall cause notice thereof to be served upon the United States
                                       attorney, grant a prompt hearing thereon, determine the issues and
              14                       make findings of fact and conclusions of law with respect thereto.
              15
                      28 U.S.C. § 2255(b) (emphasis added). “To earn the right to a hearing, . . . [petitioner] must allege
              16
                      specific facts which, if true, would entitle him to relief.” U.S. v. McMullen, 98 F. 3d 1155, 1159
              17
                      (9th Cir. 1996) (citation omitted). The court may deny a hearing “if the movant’s allegations,
              18
                      viewed against the record, fails to state a claim for relief or are so palpably incredible or patently
              19
                      frivolous as to warrant summary dismissal.” United States v. Mejia-Mesa, 153 F. 3d 925, 931 (9th
              20
                      Cir. 1998) (emphasis added).
              21
                              Here, petitioner’s motion for evidentiary hearing simply states that he was not made aware
              22
                      of certain facts or consequences by counsel prior to and during trial, was not privy to relevant
              23
                      documents during the discovery period, and was not made aware of plea negotiations provided by
              24
                      testifying witnesses. (ECF No. 711). Petitioner’s § 2255 motion, on the other hand, alleges a
              25
                      prolix list of claims related to the effectiveness of court-appointed trial and appellate counsel and
              26
                      several Brady violations. (ECF No. 707). Petitioner does not, in either motion or his objection to
              27
                      Magistrate Judge Foley’s R&R, suggest or show that the alleged ineffectiveness of trial counsel
              28
                      would have had any substantial effect on his jury trial. (ECF Nos. 707; 711; 750).
James C. Mahan
U.S. District Judge                                                     -4-
                1             However, the court “has a duty to ensure that pro se litigants do not lose their right to a
                2     hearing on the merits of their claim due to ignorance of technical procedural requirements.”
                3     Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988) (citations omitted). The
                4     court lacks a complete record because the government has not yet had the opportunity to respond
                5     to petitioner’s allegations. Accordingly, the court denies petitioner’s motion for an evidentiary
                6     hearing without prejudice. Petitioner may move for an evidentiary hearing after his § 2255 motion
                7     is fully briefed.
                8     IV.     Conclusion

                9             Accordingly,
              10              IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
              11      vacate, set aside, or correct sentence (ECF No. 707) no later than ninety (90) days from the date
              12      of this order. If respondent files a response, petitioner’s reply is due sixty (60) days thereafter.
              13              IT IS FURTHER ORDERED that petitioner’s motion to hold his § 2255 motion in
              14      abeyance (ECF No. 709) be, and the same hereby is, DENIED as moot.
              15              IT IS FURTHER ORDERED that Magistrate Judge Foley’s R&R (ECF No. 742) be, and
              16      the same hereby is, AFFIRMED and ADOPTED.
              17              IT IS FURTHER ORDERED that petitioner’s motion for evidentiary hearing (ECF No.
              18      711) be, and the same hereby is, DENIED.
              19              IT IS SO ORDERED.
              20              The clerk is instructed to file this order in the instant matter and in the related civil case,
              21      no. 2:18-cv-02124-JCM.
              22              DATED January 16, 2020.
              23                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -5-
